Citation Nr: 0709120	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 20 
percent, for the residuals of a shrapnel fragment wound of 
the left thigh.

2.  Entitlement to an increased evaluation, in excess of 10 
percent, for lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and E. T.




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which confirmed and continued the veteran's prior ratings for 
both disabilities on appeal.

Regarding the veteran's rating for shrapnel fragment wound of 
the left thigh, the Board notes that July 2005 Supplemental 
Statement of the Case (SSOC) included a decision to increase 
the veteran's rating to 20 percent, effective May 22, 1998.  
An August 2005 SSOC appears to re-rate the veteran at 10 
percent.  However, this SSOC was erroneous and the record 
does not reflect that the veteran's rating was actually 
reduced as a result of this SSOC.  As indicated in 
correspondence from the veteran received in August 2005, and 
as reflected in the April 2006 SSOC, the veteran is currently 
rated as 20 percent disabled for residuals of shrapnel 
fragment wound of the left thigh.  In any case, although the 
evaluation of the veteran's disability was subsequently 
raised, the rating remains less that the maximum benefit 
available, and thus that increase does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the current rating for lymphadenitis with 
recurrent cellulites and thrombophlebitis of the left leg, 
the Board observes that a November 1998 rating decision 
increased the veteran's disability rating from non-
compensable to 10 percent, effective May 22, 1998.  This also 
remains less than the full benefit sought on appeal, so this 
appeal is not abrogated either.  Id.

To support his claims, the veteran testified at a Travel 
Board hearing in September 2001 before the undersigned 
Veterans Law Judge of the Board.

When the case was previously before the Board in July 2001 
and October 2003, the Board remanded the issues of increased 
ratings for the residuals of a shrapnel fragment wound of the 
left thigh and lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg for additional development.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration 
of the veteran's appeal.


FINDINGS OF FACT

1.  The veteran suffered from a deep penetrating shrapnel 
wound to the left thigh that resulted in prolonged infection 
and intramuscular scarring.

2.  Currently, the veteran's shrapnel wound residuals are 
characterized by some difficulty keeping up with work 
requirements, such as climbing stairs and prolonged standing 
and walking; some loss of muscle substance, strength, and 
endurance; and positive evidence of impairment when compared 
with the sound right lower extremity.

2.  The veteran's lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg is currently manifest with 
complaints of pain, intermittent edema, and fatigue with 
prolonged walking or standing; these symptoms are alleviated 
with elevation.




CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation in excess of 
20 percent for the residuals of a shrapnel fragment wound of 
the left thigh.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic Code 
5315 (2006).

2.  The criteria are not met for an evaluation in excess of 
10 percent, for lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.110, Diagnostic Code 
7121 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) [the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect].

In this case, in March 2001, March 2004, July 2005, and March 
2006 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for an increased ratings, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, lay statements, and a 
hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for increased ratings, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Law and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

At the outset, the Board notes that separate compensable 
evaluations have been assigned for scars as a direct result 
of the veteran's service connected shrapnel wound and for a 
left knee condition, as secondary to the veteran's shrapnel 
wound.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  So manifestations used to arrive at the knee and 
scar ratings are not for consideration herein, but may be 
discussed as they relate to the disabilities on appeal.

Also, because the veteran's service- connected residuals of a 
shrapnel fragment wound of the left thigh has been evaluated 
at or above 10 percent disabling for more than 20 years, this 
evaluation will not be reduced below that level unless there 
is a showing that it was based on fraud.  38 C.F.R. § 3.951 
(2006).

Residuals of a Shrapnel Fragment Wound of the Left Thigh

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55 (2006).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(d).  Under diagnostic codes (DC) 5301 to 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  Id.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.

If they happen to be present, the following would also be 
signs of severe muscle injury: (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular 
trauma and explosive effect of missile, (B) Adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle, (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, (D) 
Visible or measurable atrophy, (E) Adaptive contraction of an 
opposing group of muscles, (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle, (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The veteran's disability has been evaluated pursuant to 
Diagnostic Code 5315, which provides evaluations for 
disability of Muscle Group XV.  Muscle Group XV, including 
the mesial thigh group, involves adduction of the hip, 
flexion of the hip, and flexion of the knee.  Damage to this 
Muscle Group which is moderate warrants a 10 percent 
evaluation, which is moderately severe warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

In the instant case, the Board finds that the veteran's 
service-connected shrapnel injury residuals of the left thigh 
do not meet or more nearly approximate the criteria for a 
rating in excess of 20 percent based on impairment to Muscle 
Group XV for any period during the pendency of this claim.

Historically, the veteran's wound was incurred when his left 
thigh was struck by shrapnel in September 1967.  Indications 
are that this was one piece of shrapnel and that an infection 
followed its removal, lasting for as much as two months.  
This infection was significant for an abscess was 
characterized in service medical records as "deep", "large", 
and "huge."  So, these records do establish that some of the 
generalized criteria for a moderately severe muscle 
disability are met.  38 C.F.R. § 4.56(d).

Relevant post-service medical evidence includes an August 
1998 VA medical examination.  The veteran indicated that he 
favors his right leg due to pain in the left leg.  Injury and 
destruction of muscle was related to the adductor magnus and 
longus and vastus medialis obliquatis, as well as part of the 
quadriceps mechanism.  As noted above, disability of these 
muscle groups is properly analyzed under the criteria found 
in Diagnostic Code 5315.  The examiner observed a healed scar 
at the inner aspect of the left thigh, and noted an obvious 
soft tissue/ muscle defect.  These details are considered in 
the criteria for both a moderate and a moderately severe 
muscle injury.  Id.  No range of motion loss was found, but 
the examiner noted that a chronic throbbing pain will 
interfere with the veteran's daily activities.  Despite this 
determination, no tendon damage was noted and full strength 
was indicated in the quadriceps, adductors, abductors, hip 
extensors, and hip flexors.  In addition, no muscle 
herniation was found and only minimal loss of muscle function 
was indicated.  The veteran was diagnosed as being status 
post gunshot wound to the left thigh with soft tissue and 
muscle deficit and chronic pain.  While many of the criteria 
for only a moderate muscle injury are approximated by this 
evidence, criteria for a moderately severe characterization 
are more nearly approximated.  So, under 38 C.F.R. § 4.7, the 
veteran's disability should receive a 20 percent rating.

The veteran underwent an additional VA medical examination in 
April 2004, which included a review of his claims file and 
discussion of past service and medical history.  At this 
time, the veteran reported pain, weakness, fatigability, and 
incoordination as a result of his conditions.  He indicated 
that he was currently employed at the post office.  Physical 
examination revealed mild weakness of left thigh quadriceps.  
Mild weakness of the hamstrings was also indicated.  A 
detailed assessment of muscle characteristics is absent, 
except that an October 2004 addendum addressed the criteria 
in Deluca, supra.  This addendum noted the veteran's reports 
of continuous low level pain.  The examiner also noted 
veteran's lack of strength and ability to stair climb and 
perform sporting activities.  The veteran was able to walk 
and "gets around okay" but was noted to have weakness in his 
quadriceps mechanism.  An additional limitation on 
functionality, to include an inability to keep up with work 
requirements, cannot be adduced based upon this evidence.  
The veteran's employment as a postal worker is not noted to 
be affected.  Based upon this evidence, the classification of 
the veteran's left thigh muscle wound residuals as 
"moderately severe" remains appropriate due to the weakness.

In December 2004, the veteran underwent another VA 
examination for his left lower extremity.  The claims file 
was again reviewed and pertinent past service and medical 
history was discussed.  The veteran complained of pain in his 
medial thigh, worsened with hip flexion.  He reported that he 
uses all of his sick leave and vacation with the postal 
service because of pain in his leg.  The veteran also noted 
he could not kneel and had pain after walking one block, but 
may continue walking if needed.  He did not use a brace or a 
cane and he reported feeling strong above the waist and weak 
below it.  Upon physical examination, his hip was 
characterized as normal.  A "tremendous" dissect in the 
abductor magnus and abductor longus muscle was noted in the 
left medial thigh, corresponding with the shrapnel injury.  
Quadriceps strength was characterized as 3/5 on the left, and 
hamstring strength was 4/5, compared to a right leg with full 
strength in all muscle groups.  Scarring from the skin was 
described as adherent to the musculature of the abductors and 
the rectus.  A large defect in the veteran's abductor 
musculature is noted upon contraction, and this is related to 
scarring.  Hip x-rays were normal and images of the thigh 
showed no foreign bodies.  The veteran was diagnosed at this 
time with shrapnel injury to the left thigh and resultant 
loss of quadriceps and abductor musculature.  With some loss 
of deep fascia or muscle substance and some impairment of 
tonus and power, this disability picture is indicative of the 
criteria for a moderately severe disability rating.

A VA psychiatric examination report in May 2005 noted the 
veteran's 28 year career with the postal service.  At this 
time the veteran did not report being unable to work due to 
his left thigh shrapnel wound residuals.

Outpatient records from February 1999 forward indicate the 
veteran did seek treatment for lower extremity pain.  Notes 
from February 1999 indicate the veteran complained of 
worsening pain and reduced functionality.  He walked with an 
antalgic gait.  Radiology records from this time indicate 
that soft tissues of the left thigh were within normal 
limits, with no evidence of a foreign body.  In March 1999, 
the veteran was encouraged to begin using a stationary bike.  
Other evidence indicates that he used heat treatments, took 
non-steroidal anti-inflammatory medicines.  This evidence 
corroborates various VA examinations, warranting a 20 percent 
evaluation for moderately severe left thigh shrapnel wound 
residuals.

The veteran's disability is appropriately characterized as 
moderately disabling under the applicable rating criteria.  
The Board has also considered whether a higher 30 percent 
rating could be assigned for the veteran's left thigh 
shrapnel injury residuals.  However, under Diagnostic Code 
5313, a higher rating is predicated on classifying the wound 
residuals as "severe" under 38 C.F.R. § 4.56 and such a 
classification is not warranted on these facts.  For example, 
while the October 2004 addendum noted the veteran's 
functional impairment and inability to stair climb and 
perform sporting activities, the examiner did not indicate 
the veteran could not keep up with work requirements at that 
time.  As noted, the report from the veteran's December 2004 
examination notes the abductor muscle in the medial 
compartment of the thigh contracts upon flexion, leaving a 
large defect medially.  This was found to be indicative of 
the transection of the abductor musculature and adherence of 
scar tissue to the skin.  However, the musculature was not 
characterized as atrophied beyond that extent and there was 
no indication of adherence to bone or adaptive contraction of 
opposing muscle groups.  While the veteran clearly has an 
abnormality in his left thigh muscle which is visible to the 
observer, at no time does the medical evidence show a loss of 
deep muscle fascia, the presence of soft flabby muscles, a 
severe loss of strength endurance or coordination when 
compared with the right side, evidence of multiple scattered 
foreign bodies is shown by radiology evidence, adherence to 
bone, adaptive contraction of opposing muscles is observed at 
any time, atrophy of unrelated muscles, or induration or 
atrophy of an entire muscle.  So, the criteria for a higher 
rating are not nearly approximated for any period during the 
pendency of the veteran's claim and a higher rating is not 
warranted.

The Board has also considered whether a separate rating 
analogous to an orthopedic condition could be assigned for 
limitation of motion under 38 C.F.R. § 4.1A Diagnostic Codes 
5251 to 5253 (2006).  In the August 1998 examination, the 
veteran could abduct his hip to 40 degrees, adduct his hip to 
25 degrees, and had 120 degrees of flexion and 25 degrees of 
extension.  In the veteran's April 2000 VA examination, range 
of motion in the left hip is measured at 90 degrees, and 
there is no appreciable loss of flexion, abduction or 
adduction.  In the December 2004 examination, the veteran 
could abduct his hip to 20 degrees, adduct his hip to 40 and 
had 90 degrees of flexion and 20 degrees of extension.  Range 
of motion loss herein was described as attributable to pain, 
but not weakness, fatigability, lack of endurance, or lack of 
coordination.  None of these findings at any time meet the 
criteria for a minimally compensable evaluation under 
Diagnostic Codes 5251 to 5253.  Therefore, even considering 
the criteria set forth in DeLuca, supra, a separate 
compensable evaluation for loss of range of motion is not 
warranted.

At the veteran's hearing in September 2001, the veteran 
testified that he has been experiencing a lot of pain over 
the years.  He describes this pain as chronic and he said he 
is getting weaker.  The veteran noted that he has to stand on 
his good leg a lot, due to various left leg problems 
including the shrapnel residuals at issue.  In subsequent 
testimony the veteran described cramping.  This is 
understandable, and consistent with the moderately severe 
level of disability for which the veteran is rated.  The 
veteran testified that he uses up all his sick leave for 
doctor's appointments.  However, he has not submitted medical 
records of private treatment and VA records show only a few 
outpatient visits per year.

Statements from the veteran's supervisor, M.G., were received 
in January 1999, September 2001 and February 2006.  These 
letters describe the veteran's pattern of leave usage, 
speculate as to what the ordinary leave usage of a similarly 
situated employee would be given a long career like the 
veteran, and then opine that the veteran's overuse of leave 
is attributable to his service connected conditions.  
Attachments include personnel records relating to the 
veteran's leave.  M.G. is competent to testify about what he 
observes, such as the fact that the veteran has missed work.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (lay 
persons are competent to provide evidence of observable 
events).  However, these statements are not medical evidence 
and are not probative in assessing the degree to which the 
veteran's service connected left thigh shrapnel injury 
residuals impair his ability to work.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  So, correspondence received 
from M.G. is only indicative of the fact that the veteran has 
missed work, not that his missed work is caused by his 
service connected conditions.  Looking at the medical 
evidence of record, there is no indication that the veteran 
has missed work due to the disability at issue.

So, while the veteran contends that he misses work and 
suffers from impairment that is greater than the moderately 
severe classification for which he is currently rated, this 
is not shown by medical evidence.  The medical evidence shows 
that the veteran suffered from a deep penetrating shrapnel 
wound to the left thigh that resulted in prolonged infection 
and intramuscular scarring.  Currently, the medical evidence 
shows the veteran experiences some difficulty keeping up with 
work requirements, such as climbing stairs and prolonged 
standing and walking; some loss of muscle substance, 
strength, and endurance; and positive evidence of impairment 
when compared with the sound right lower extremity.

The veteran's left thigh shrapnel injury residuals are 
adequately rated as 20 percent disabling under the schedular 
criteria.  In this regard, the Board finds no evidence of 
hospitalization, or marked interference with employment, so 
that the provisions of 38 C.F.R. § 3.321(b)(1) are 
implicated.  In fact, while the evidence includes an August 
1974 report that suggests the veteran find an occupation 
other than construction, he has since established a career 
with the postal service.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra- 
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  The veteran has not required any periods of 
hospitalization for his service-connected condition since 
service.  He is employed as a postal worker.  Despite his 
contentions and other lay evidence, treatment records are 
essentially negative for periods of flares or exacerbations 
that show marked interference with employment; in fact, there 
is little or no treatment of left thigh shrapnel wound 
residuals currently.  There is no evidence in the claims file 
to suggest that his left thigh shrapnel wound residuals, in 
and of itself, results in marked interference with 
employment.  While the veteran's disability affects his 
ability to perform certain aspects of his job, his 
contentions that he has missed over 200 hours of work due to 
this disability is not supported by medical evidence.  The 
degrees of disabilities specified in the Schedule are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lymphadenitis with Recurrent Cellulites and Thrombophlebitis 
of the Left Leg

The veteran is currently rated for his left leg 
thrombophlebitis under Diagnostic Code 7121.  He contends 
that his left lower extremity circulation problems are 
disabling to a greater extent than that for which he is 
currently rated.

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery; a 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest. 38 C.F.R. § 
4.104, Diagnostic Code 7121.

Regarding this claim, the Board finds that the veteran's 
service-connected lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg do not meet or more nearly 
approximate the criteria for a rating in excess of 10 percent 
for any period during the pendency of this claim.

Historically, the Board again notes the veteran's in service 
shrapnel injury to the left thigh.  With respect to his left 
lower extremity circulatory system, the veteran was also 
treated for a post service emergency thrombophlebitis 
incident in August 1974.  This incident required 
hospitalization, surgery, and medication.

In August 1998, the veteran was accorded a VA medical 
examination.  Pertinent past service and medical history was 
discussed.  The veteran reported that his feet experience 
pain and feel hot, requiring him to change shoes often.  He 
said the pain radiates from his knee and that his whole left 
leg feels beat up in the morning.  After walking all day, the 
veteran reported that he elevates his foot to relieve aching 
and tiredness.  He indicted that he did not wear a 
compression sock at that time.  He then reported that he 
requires a warm shower in the morning.  The veteran also 
reported the onset of pain after a couple hours of work, 
requiring him to change shoes.  Other symptom reducing 
measures include a nighttime shower and use of extra pillows 
to properly position his legs while sleeping.  Upon physical 
examination, mild enlarged veins were observed on both 
anterior surfaces of the feet.  This was reduced with 
elevation.  Engorged veins, ulceration, edema, stasis 
pigmentation and eczema were not indicated.  Excellent pulses 
were noted throughout the veteran's feet and his ankle to 
brachial index ratio was 1 bilaterally.  Some tenderness was 
noted over the medial left knee, but it was questionable as 
to whether this related to a circulatory problem.  The 
veteran was diagnosed with no objective evidence of venous 
stasis or arterial insufficiency.  Following an ultrasound, 
no evidence of thrombophlebitis was found.  These clinical 
findings establish that there is pain that is partially 
relieved with elevation.  Despite the fact that the veteran 
has been without edema, beginning stasis pigmentation, or 
eczema, the Board finds that the criteria for a ten percent 
rating under Diagnostic Code 7121 are nearly approximated by 
these findings.

In April 2004, the veteran underwent another VA examination 
for his arteries and veins.  Pertinent past service and 
medical history was discussed.  The veteran continued to 
complain of pain and weakness in his left leg.  He reported 
favoring the right leg, said he could not run, and indicated 
he was limited in his walking ability.  The examiner noted 
the fact that the veteran said he had documentation of the 
number of sick days he had taken.  In response, however, the 
examiner only noted the veteran's occupation with the postal 
service.  As a result, it does not appear that the examiner 
incorporated the veteran's opinions into his evaluation.  He 
also noted the veteran's complaints of edema and swelling in 
his feet, noting this likely adds to the pain experienced by 
the veteran.  However, at the time of the examination, no 
varices were observed about the left lower extremity.  Pulses 
were palpable and there was no edema.  A varix in the left 
testicle was noted.  In total, this examination shows that 
the veteran has minimal observable symptomatology to match 
his complaints of pain and swelling.  Based upon these 
findings, the criteria for a 10 percent rating under 
38 C.F.R. § 4.110 Diagnostic Code 7121 are met, but no higher 
rating is suggested.

At the veteran's December 2004 VA examination, his claims 
file was reviewed and pertinent past medical and service 
history was discussed.  The examiner noted the veteran's 
complaints of pain and weakness.  While the physical 
examination appeared to focus on skeleto-muscular issues, the 
examiner did note that there was no evidence of vasculopathy 
at that time.

Outpatient records from February 1999 forward are consistent 
with the findings from these examinations.  For example, a 
May 1999 outpatient record indicates that, despite ongoing 
complaints of pain, the veteran was without erythema, edema, 
ulcers, or cyanosis.  The veteran was taking Naproxen at that 
time.  Orthotics were ordered in July 1999 and an August 1999 
note indicates the veteran experience pain in his lower 
extremities, but that this pain was relieved with massage and 
hot water.

As with his left thigh shrapnel injury residuals discussed 
above, the veteran has offered hearing testimony and other 
lay evidence to support his claim.  He has stated that his 
condition is characterized by chronic pain and weakness.  At 
his September 2001 hearing, the veteran reported a history of 
cramping and pain and indicated that he favor's his good leg 
(right).  He testified that his leg swells up for "like three 
days in a row."  He also said his toes swell, his leg gets 
hot and he gets feverish.  His wife added that his leg is 
hard and warm to the touch.  The veteran also reported use of 
elastic stockings.  As shown above, these complaints of 
swelling are not supported by examination findings or other 
objective medical evidence for any time during this appeal 
period.

Also noted in the discussion of the left thigh shrapnel wound 
claim, M.G. has testified that the veteran's lower extremity 
disabilities result in the veteran's absence from work.  For 
the same reasons, however, M.G. statements are not probative 
medical evidence.  See Espirtu, supra.

The Board has considered whether a higher 20 percent 
evaluation could be assigned for the veteran's disability.  
However, at no time during the pendency of this appeal has 
medical evidence shown persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Clinical findings of this condition are 
characterized generally as normal during the veteran's 
examinations, so the preponderance of evidence shows the 
veteran's lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg cannot be considered 20 
percent disabling for any period during the pendency of the 
veteran's claim.

A comprehensive review of all the medical evidence shows 
that, while the veteran has had continuous complaints of pain 
and edema that is relieved by elevation, medical findings are 
largely asymptomatic for all periods, with little evidence of 
intermittent edema.  Even when considering lay testimony that 
suggests a greater degree of impairment, the preponderance of 
evidence suggests that the veteran's disability approximates 
the criteria for 10 percent rating, as is currently assigned.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra- 
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  During the appeal period, the veteran has not 
required any periods of hospitalization for his service-
connected condition.  While the August 1974 discharge report 
indicates the veteran was advised to find employment outside 
of the construction business, he has since had a long career 
as a postal worker.  Despite his contentions and other lay 
evidence, treatment records are essentially negative for 
periods of flares or exacerbations that show marked 
interference with employment.  Other than the veteran's 
ongoing complaints of pain and swelling, there is no current 
medical evidence of a vascular problem in the veteran's left 
leg.  There is no evidence in the claims file to suggest that 
his left leg lymphadenitis and thrombophlebitis, in and of 
itself, results in marked interference with employment.  
While the veteran has complained of missing 200 hours of work 
due to his injuries, there is no medical evidence 
substantiating this contention.  To whatever extent the 
veteran has missed work during his long tenure with the 
postal service, the degrees of disabilities specified in the 
Schedule are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell, 9 Vet. 
App. at 338-9 (1996); Floyd, 9 Vet. App. at 96 (1996); 
Shipwash, 8 Vet. App. at 227 (1995).

For these reasons and bases, the claims for increased rating 
for shrapnel injury residuals to the left thigh and 
lymphadenitis with recurrent cellulites and thrombophlebitis 
of the left leg must be denied because the preponderance of 
the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Entitlement to an increased evaluation, in excess of 20 
percent, for the residuals of a shrapnel fragment wound of 
the left thigh is denied.

Entitlement to an increased evaluation, in excess of 10 
percent, for lymphadenitis with recurrent cellulites and 
thrombophlebitis of the left leg is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


